Exhibit 10.1
Execution Version


Loan No. 1013159








jhnai15020153138rreef_image1.gif [jhnai15020153138rreef_image1.gif]

FIRST AMENDMENT TO REVOLVING LOAN AGREEMENT AND OMNIBUS ‎AMENDMENT TO LOAN
DOCUMENTS


THIS FIRST AMENDMENT TO REVOLVING LOAN AGREEMENT AND OMNIBUS AMENDMENT TO LOAN
DOCUMENTS (this “Agreement”) dated as of September 27, 2016, is entered into by
and between RPT 1109 Commerce Boulevard, LLC, RPT Anaheim Hills Office Plaza,
LLC, RPT Heritage ‎Parkway, LLC, RPT Terra Nova Plaza, LLC, RPT Wallingford
Plaza, LLC, RPT Loudoun Gateway I, LLC, and RPT Allied Drive, LLC (“Allied”)‎,
each a Delaware ‎limited liability company (individually or collectively,
“Borrower,” and with such term meaning ‎‎”any Borrower,” “each Borrower,” “a
Borrower,” “every Borrower” or “all Borrowers,” as the ‎context indicates, as
determined by Administrative Agent in its reasonable discretion), each of ‎the
financial institutions a signatory hereto together with their successors and
assignees ‎under Section 12.6 of the Loan Agreement (as defined below)
(collectively, the “Lenders”), and Wells Fargo Bank, National Association
‎‎(“Administrative Agent”)‎.


RECITALS


A.
Pursuant to the terms of that certain Revolving Loan Agreement, dated as of
March 6, 2015, by and between certain Borrowers, Lenders and Administrative
Agent (as amended prior to the date hereof and as joined into by certain other
Borrowers, the “Existing Loan Agreement”), Lenders have agreed to make loans to
Borrowers in the original maximum principal amount of Seventy-Five Million
Dollars ($75,000,000) (the “Existing Loan”). The Existing Loan is evidenced by
that certain Second Amended and Restated Promissory Note, dated as of December
21, 2015, made by certain of the Borrowers and payable to the order of Wells
Fargo Bank, National Association, in the maximum principal amount of the Loan
(as amended prior to the date hereof, the “Existing Note”) and is further
evidenced and secured by certain other documents described in the Loan Agreement
as Loan Documents.



B.
The Existing Loan Agreement is secured by, among other things, the security
instruments identified on Schedule 2 to this Agreement (collectively, as amended
prior to the date hereof, the “Existing Security Instruments”).



C.
The real property which is the subject of each of the Existing Security
Instruments is referred to hereinafter, collectively, as the “Property”.



D.
RREEF Property Trust, Inc., a Maryland corporation (“Guarantor”) has previously
executed and delivered to Administrative Agent that certain Guaranty Agreement,
dated as of March 6, 2015 (as amended prior to the date hereof, the “Existing
Guaranty”).



E.
Certain Borrowers and Guarantor (in such capacity, individually and
collectively, “Indemnitor”) have previously executed and delivered to
Administrative Agent that certain Hazardous Materials Indemnity Agreement, dated
as of March 6, 2015 (as amended prior to the date hereof and joined into by
certain other Borrowers, the “Existing Indemnity”).



F.
The Existing Note, the Existing the Existing Loan Agreement, the Existing
Security Instruments, the Existing Guaranty, Existing Indemnity, this Agreement
and the other documents described in the Existing Loan Agreement as Loan
Documents, together with all modifications, extensions, renewals and amendments
thereto pursuant to the terms hereof or otherwise, are collectively referred to
hereinafter as the “Loan Documents”.








--------------------------------------------------------------------------------

Loan No. ‎1013159‎




G.
As of the date hereof, the total outstanding principal balance under the Loan is
Forty-Nine Million Two Hundred Thousand Dollars ($49,200,000.00) and there
remains undisbursed under the Loan the principal amount of Twenty-Five Million
Eight Hundred Thousand Dollars ($25,800,000.00).



H.
Pursuant to Section 2.13 of the Loan Agreement, Borrowers have requested, and
Administrative Agent has agreed, to increase the aggregate amount of Revolving
Commitments to One Hundred Million Dollars ($100,000,000) (the “Loan”).



I.
Concurrently with the execution of this Agreement, Borrowers shall execute that
certain Third Amended and Restated Promissory Note, dated as of even date
herewith (as the same may be amended, modified, supplemented or replaced from
time to time, the “Note”). The Note amends and restates the Existing Note in its
entirety. Borrowers hereby agree that all terms, covenants and conditions of the
Note, including without limitation the manner in which interest shall be
calculated thereunder, shall be effective as of even date herewith.



J.
By this Agreement, Borrowers, Administrative Agent and Lenders intend to modify
and/or amend certain terms and provisions of the Loan Documents as of the
Effective Date, hereinafter defined.



NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Borrowers, Administrative Agent and Lenders agree,
subject to the terms and conditions of this Agreement, as follows:


1.
CONDITIONS PRECEDENT. Administrative Agent’s and Lenders’ obligations under this
Agreement are subject to the satisfaction of each and every one of the following
conditions precedent:



1.1
There shall exist no Default, as defined in any of the Loan Documents, or event,
omission or failure of any condition which would constitute a Default after
notice or lapse of time, or both.



1.2
Receipt and approval by Administrative Agent of an executed original of this
Agreement and any and all other documents, instruments, policies and forms of
evidence or other materials which are required pursuant to this Agreement or any
of the other Loan Documents or as otherwise required by Administrative Agent,
each in form and content acceptable to Administrative Agent.



1.3
Reimbursement to Administrative Agent by Borrowers of Administrative Agent’s and
Lenders’ costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby, whether such services are furnished by
Administrative Agent’s employees or agents or by independent contractors,
including, without limitation, reasonable attorneys’ fees, documentation costs
and charges.



1.4
The representations and warranties contained in this Agreement are true and
correct.



1.5
All payments due and owing to Administrative Agent under the Loan Documents have
been paid current as of the Effective Date of this Agreement.





2
 

--------------------------------------------------------------------------------

Loan No. ‎1013159‎




1.6
At Borrowers’ sole cost and expense, the issuance of endorsements to the Title
Policies dating down the effective date of such Title Policies and insuring the
priority and validity of the Security Instruments encumbering the Property in
Illinois and Virginia, as modified by this Agreement and any other amendments to
such Security Instruments entered into in connection herewith, as a first and
valid lien upon the applicable Properties subject only to such exceptions as
have been approved by Administrative Agent in writing.



1.7
As of the date hereof, Borrowers are in compliance in all material respects with
all terms, covenants and conditions of the Loan Agreement, including, without
limitation, all financial and reporting covenants and requirements.



1.8
Borrowers have delivered to Administrative Agent, at Borrowers’ expense, an
opinion of legal counsel in form and content satisfactory to Administrative
Agent to the effect that: (a) upon due authorization, execution and recordation
or filing as may be specified in the opinion, each of the Note, this Agreement
and any other Loan Documents of even date herewith shall be legal, valid and
binding instruments, enforceable against the Borrowers and Guarantor in
accordance with their respective terms; (b) each Borrower is duly formed and has
all requisite authority to enter into the Note, this Agreement and any other
Loan Documents of even date herewith; and (c) as to such other matters, incident
to the transactions contemplated hereby, as Administrative Agent may reasonably
request.



1.9
Borrowers have delivered to Administrative Agent a commitment fee in the amount
of $53,125.



2.
REPRESENTATIONS AND WARRANTIES. As a material inducement to Administrative
Agent’s and Lenders’ entry into this Agreement, Borrowers represent and warrant
to Administrative Agent and Lenders as of the Effective Date and continuing
thereafter that:



2.1
Formation and Organizational Documents. Each Borrower has previously delivered
to Administrative Agent all of the relevant formation and organizational
documents of such Borrower (and the partners, members, managers or joint
venturers of such Borrower (if any)), and Guarantor (and the partners, members,
managers or joint venturers of all such Guarantors (if any)). Borrowers hereby
certify that: (i) the above documents are all of the relevant formation and
organizational documents of Borrowers and Guarantor; (ii) they remain in full
force and effect; and (iii) they have not been amended or modified since they
were previously delivered to Administrative Agent.



2.2
Full Force and Effect. The Existing Note and other Loan Documents, as amended
hereby and by the Note, are in full force and effect without any defense,
counterclaim, right or claim of set-off; all necessary action to authorize the
execution and delivery of this Agreement has been taken; and this Agreement is a
modification of an existing obligation and is not a novation.



2.3
No Default. No Default (as defined in the any of the Loan Documents), breach or
failure of condition has occurred, or would exist with notice or the lapse of
time or both, under any Existing Security Instrument or any of the Loan
Documents (as modified by this Agreement) and that all representations and
warranties herein and in the other Loan Documents are true



3
 

--------------------------------------------------------------------------------

Loan No. ‎1013159‎




and correct, except to the extent such representations and warranties expressly
relate solely to an ‎earlier date (in which case such representations and
warranties shall have been true ‎and accurate on and as of such earlier date)
and except for changes in factual ‎circumstances expressly permitted by the
Existing Loan Agreement.


2.4
Title to the Property. Since the recordation date of each Existing Security
Instrument (stated on Schedule 2 hereof), each Borrower has not further
encumbered its respective Property, including, without limitation, by entering
into any deed of trust, deed to secure debt or mortgage, ground lease, and/or
any option to purchase or right of first refusal with respect to any Property.



2.5
Intervening Liens. The lien of each Existing Security Instrument is a first lien
on the property described therein and covered thereby and that this Agreement
will not cause intervening liens to become prior to the lien of any Existing
Security Instrument. If any intervening lien exists or hereafter arises, the
applicable Borrower shall cause the same to be released or subordinated to the
lien of the applicable Existing Security Instrument, without limiting any other
right or remedy available to Administrative Agent. No Borrower has any legal or
equitable claim against any mortgagor, trustor or grantor named in any Existing
Security Instrument which would be prior to the lien of the Security Instrument,
or which would entitle such Borrower to a judgment entitling such Borrower to an
equitable lien on all or any portion of that property prior in lien to any
Existing Security Instrument.



3.
EFFECTIVE DATE. The effective date of the obligations of Borrowers,
Administrative Agent and Lenders under this Agreement shall be the date set
forth in the first paragraph of this Agreement (the “Effective Date”).



4.
MODIFICATION OF LOAN DOCUMENTS. The Loan Documents are hereby supplemented and
modified to incorporate the following, which shall supersede and prevail over
any conflicting provisions of the Loan Documents:

 
4.1
References. Upon full execution of this Agreement and satisfaction of all
conditions precedent set ‎forth herein, all references in the Loan Documents to
(i) ‎the maximum aggregate Revolving Commitment being Seventy-Five Million
Dollars ($75,000,000) or $75,000,000, ‎shall now refer to One Hundred Million
Dollars ($100,000,000) or $100,000,000, ‎as applicable; (ii) the “Loan” shall
now refer to the Loan (as defined in the recitals above); ‎‎(iii) the “Loan
Agreement” shall now refer to the Existing Loan Agreement as modified hereby and
as otherwise amended, modified and ratified from time to time; (iv) the
“Security Instrument” or “Security Deed”, as applicable, shall now refer to the
Existing Security Instruments as modified hereby and as otherwise amended,
modified and ratified from time to time; (v) the “Indemnity” shall now refer to
the Existing Indemnity as modified hereby and as otherwise amended, modified and
ratified from time to time; (vi) the “Guaranty” shall now refer to the Existing
Guaranty as modified hereby and as otherwise amended, modified and ratified from
time to time; (vii) the “Loan Documents” shall now refer to the Loan Documents
as modified hereby and as otherwise amended, modified and ratified from time to
time; and the “Note” or “Notes” shall now refer to the Note (as defined in the
recitals ‎above).





4
 

--------------------------------------------------------------------------------

Loan No. ‎1013159‎




4.2
Address References. All references in the Loan Documents to the address of the
Borrowing Base Property located at “1109 Commerce Boulevard, Logan Township, New
Jersey” shall now mean “1101-1109 Commerce Boulevard, Logan Township, New
Jersey”.



4.3
Section 1.1. The Loan Agreement is hereby amended by adding the following
definition to Section 1.1 of the ‎Loan Agreement, in the proper alphabetical
position:‎



““Asset Release Fee” has the meaning given that term in Section 3.5(d).‎” ‎


4.4
Section 3.5. The Loan Agreement is hereby amended by adding the following as a
new Section 3.5(d) of the ‎Loan Agreement:‎




“Asset Release Fee. As a condition to releasing a Borrowing Base Property from
the Liens created by the Security Documents applicable thereto in accordance
with Section 4.2 herein, Borrower agrees to pay to Administrative Agent an asset
release fee (the “Asset Release Fee”) which shall equal:


(i)     if, as of the date of Property Release, the applicable Property was a
Borrowing Base Property for less than six (6) consecutive months, the Asset
Release Fee shall equal Fifteen Thousand Dollars ($15,000); or


(ii)    if, as of the date of Property Release, the applicable Property was a
Borrowing Base Property for more than six (6) consecutive months but less than
twelve (12) consecutive months, the Asset Release Fee shall equal Seven Thousand
Five Hundred Dollars ($7,500); or


(iii)    if, as of the date of Property Release, the applicable Property was a
Borrowing Base Property for more that twelve (12) consecutive months, the Asset
Release Fee shall equal Zero Dollars ($0).”    


4.5
Section 4.2. The Loan Agreement is hereby amended by adding the following as a
new Section 4.2(e) of the ‎Loan Agreement:‎



“Borrower shall pay to Administrative Agent the Asset Release Fee.”


4.6
‎Schedule 1. Schedule 1 of the Loan Agreement is hereby replaced in its
‎entirety with Schedule 1 attached to this Agreement.



4.7
Schedule 7.1(b). Schedule 7.1(b) of the Loan Agreement is hereby replaced in its
‎entirety with Schedule 7.1(b) attached to this Agreement.‎



4.8
Schedule 8.22. Schedule 8.22 of the Loan Agreement is hereby replaced in its
‎entirety with Schedule 8.22 attached to this Agreement.‎



4.9
Exhibit J. Exhibit J of the Loan Agreement is hereby replaced in its ‎entirety
with Exhibit J attached to this Agreement.‎





5
 

--------------------------------------------------------------------------------

Loan No. ‎1013159‎




5.
HAZARDOUS MATERIALS. Without in any way limiting any other provision of this
Agreement, Borrower expressly reaffirms as of the date hereof, and continuing
hereafter: (i) each and every representation and warranty in the Loan Documents
respecting “Hazardous Materials”; and (ii) each and every covenant and indemnity
in the Loan Documents respecting “Hazardous Materials”.



6.
WAIVERS. In further consideration of Administrative Agent and Lenders entering
into this Agreement, Borrowers waive, with respect to the Loan any and all
rights to which such Borrower is or may be entitled pursuant to any
antideficiency or similar laws which limit, qualify or reduce Borrowers’
obligations under the Loan Documents.



7.
WAIVER OF MARSHALLING RIGHTS. Borrowers waive all rights to have all or part of
any Property covered by a Security Instrument marshalled upon any foreclosure of
such Security Instrument. Administrative Agent shall have the right to sell, and
any court in which foreclosure proceedings may be brought shall have the right
to order a sale of any real property of each or any of said deeds of trust,
deeds to secure debt or mortgages, or any part thereof, as a whole or in
separate parcels, in any order that Administrative Agent may designate.
Borrowers make this waiver for itself, and for all persons and entities claiming
through or under Borrowers, and for persons and entities who may acquire a lien
on all or any part of the real property described in either of said deeds of
trust, deeds to secure debt or mortgages, or on any interest therein.



8.
NON-IMPAIRMENT. Except as expressly provided herein, nothing in this Agreement
shall alter or affect any provision, condition, or covenant contained in any of
the Loan Documents or affect or impair any rights, powers, or remedies of
Administrative Agent, it being the intent of the parties hereto that the
provisions of the Loan Documents shall continue in full force and effect except
as expressly modified hereby.



9.
MISCELLANEOUS PROVISIONS.



9.1
No Waiver. No previous waiver and no failure or delay by Administrative Agent or
Lenders in acting with respect to the terms of the Existing Note or this
Agreement shall constitute a waiver of any breach, default, or failure of
condition under the Existing Note, this Agreement or the obligations secured
thereby. A waiver of any term of the Existing Note, this Agreement or of any of
the obligations secured thereby must be made in writing and shall be limited to
the express written terms of such waiver.



9.2
Severability. If any provision or obligation under this Agreement and the other
Loan Documents shall be determined by a court of competent jurisdiction to be
invalid, illegal or unenforceable, that provision shall be deemed severed from
the Loan Documents and the validity, legality and enforceability of the
remaining provisions or obligations shall remain in full force as though the
invalid, illegal, or unenforceable provision had never been a part of the Loan
Documents, provided, however, that if the rate of interest or any other amount
payable under the Note or this Agreement or any other Loan Document, or the
right of collectability therefore, are declared to be or become invalid, illegal
or unenforceable, Lenders’ obligations to make advances under the Loan Documents
shall not be enforceable by Borrowers.



9.3
Time. Time is of the essence of each and every term herein.



6
 

--------------------------------------------------------------------------------

Loan No. ‎1013159‎






9.4
Governing Law and Consent to Jurisdiction. This Agreement and any claim,
controversy or dispute arising under or related to this Agreement, the
relationship of the parties, and/or the interpretation and enforcement of the
rights and duties of the parties will be governed by, and construed and enforced
in accordance with, the laws of the State of New York without regard to any
conflicts of law principles, except to the extent preempted by federal laws.
Borrowers and all persons and entities in any manner obligated to Administrative
Agent and/or Lenders under the Loan Documents consent to the jurisdiction of any
federal or state court within the State of New York having proper venue and also
consent to service of process by any means authorized by New York or federal
law.



9.5
Joint and Several Liability. The liability of each Borrower under any of the
Loan Documents shall be joint and several with each other Borrower and the
liability of each Guarantor under any of the Loan Documents shall be joint and
several with each other Guarantor.



9.6
Headings. All article, section or other headings appearing in this Agreement and
any of the other Loan Documents are for convenience of reference only and shall
be disregarded in construing this Agreement and any of the other Loan Documents.



9.7
Counterparts. To facilitate execution, this document may be executed in as many
counterparts as may be convenient or required. It shall not be necessary that
the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single document. It shall not be necessary in
making proof of this document to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of, each of
the parties hereto. Any signature page to any counterpart may be detached from
such counterpart without impairing the legal effect of the signatures thereon
and thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages.



9.8
Defined Terms. Unless otherwise defined herein, capitalized terms used in this
Agreement shall have the meanings attributed to such terms in the Existing Loan
Agreement.



9.9
Rules of Construction. The word “Borrowers” as used herein shall include both
the named Borrowers and any other person at any time assuming or otherwise
becoming primarily liable for all or any part of the obligations of the named
Borrower under the Note and the other Loan Documents. The term “person” as used
herein shall include any individual, company, trust or other legal entity of any
kind whatsoever. If this Agreement is executed by more than one person, the term
“Borrowers” shall include all such persons. The words “Administrative Agent” as
used herein shall include Administrative Agent, its successors, assigns and
affiliates. The word “Lenders” as used herein shall include each Lender, its
successors, assigns and affiliates.



9.10
Use of Singular and Plural; Gender. When the identity of the parties or other
circumstances make it appropriate, the singular number includes the plural, and
the masculine gender includes the feminine and/or neuter.



7
 

--------------------------------------------------------------------------------

Loan No. ‎1013159‎






9.11
Exhibits, Schedules and Riders. All exhibits, schedules, riders and other items
attached hereto are incorporated into this Agreement by such attachment for all
purposes.



9.12
Inconsistencies. In the event of any inconsistencies between the terms of this
Agreement and the terms of any of the other Loan Documents, the terms of this
Agreement shall prevail.



9.13
Integration; Interpretation. The Loan Documents contain or expressly incorporate
by reference the entire agreement of the parties with respect to the matters
contemplated therein and supersede all prior negotiations or agreements, written
or oral. The Loan Documents shall not be modified except by written instrument
executed by all parties. Any reference to the Loan Documents includes any
amendments, renewals or extensions now or hereafter approved by Administrative
Agent in writing.





[Signature Appears on Following Page]




8
 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Administrate Agent, Borrower and Lenders have caused this
Agreement to be duly executed and delivered as of the date first above written.
‎
“ADMINISTRATIVE AGENT”‎


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent ‎






By:‎    ‎/s/ Jeffrey Goodman     ‎
Name:‎    Jeffrey Goodman
Title:‎    Vice President

[Signatures Continue on Following Page]




Signature Page to First Amendment to Revolving Loan Agreement


and Omnibus ‎Amendment to Loan Documents

--------------------------------------------------------------------------------

Loan No. ‎1013159‎






“LENDERS”‎


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender ‎






By:‎    ‎/s/ Jeffrey Goodman     ‎
Name:‎    Jeffrey Goodman
Title:‎    Vice President


[Signatures Continue on Following Page]


Signature Page to First Amendment to Revolving Loan Agreement


and Omnibus ‎Amendment to Loan Documents

--------------------------------------------------------------------------------

Loan No. ‎1013159‎






“BORROWERS”
RPT WALLINGFORD PLAZA, LLC,
a Delaware limited liability company





By:    /s/ James Carbone
Name:    James Carbone
Title:    President




RPT TERRA NOVA PLAZA, LLC,
a Delaware limited liability company







By:    /s/ James Carbone
Name:    James Carbone
Title:    President




RPT HERITAGE PARKWAY, LLC,
a Delaware limited liability company





By:    /s/ James Carbone
Name:    James Carbone
Title:    President




RPT ANAHEIM HILLS OFFICE PLAZA, LLC,
a Delaware limited liability company





By:    /s/ James Carbone
Name:    James Carbone
Title:    President



[Signatures Continue on Following Page]




Signature Page to First Amendment to Revolving Loan Agreement


and Omnibus ‎Amendment to Loan Documents

--------------------------------------------------------------------------------

Loan No. ‎1013159‎






RPT 1109 COMMERCE BOULEVARD, LLC,
a Delaware limited liability company





By:    /s/ James Carbone
Name:    James Carbone
Title:    President




RPT LOUDOUN GATEWAY I, LLC,
a Delaware limited liability company





By:    /s/ James Carbone
Name:    James Carbone
Title:    President




RPT ALLIED DRIVE, LLC,
a Delaware limited liability company





By:    /s/ James Carbone
Name:    James Carbone
Title:    President








Signature Page to First Amendment to Revolving Loan Agreement


and Omnibus ‎Amendment to Loan Documents

--------------------------------------------------------------------------------






GUARANTOR CONSENT


As of September 27, 2016, the undersigned (“Guarantor”) consents to the
foregoing First Amendment to Revolving Loan Agreement and Omnibus Amendment to
Loan Documents (the “Modification Agreement”) and the transactions contemplated
thereby, including, without limitation, the increase of the ‎Revolving
Commitments to $100,000,000, and reaffirms its obligations under that certain
Guaranty Agreement, dated as of March 6, 2015 (as the same may be amended,
modified, supplemented or replaced from time to time, the “Guaranty”). Guarantor
has no defenses, set offs, counterclaims, discounts or charges of ‎any kind
against the Indemnified Parties with respect to the Guaranty. All of the terms,
‎conditions and covenants in the Guaranty remain unaltered and in full force and
effect and are ‎hereby ratified and confirmed and apply to the Obligations, as
modified by the Agreement, subject to the limitations on liability set forth in
the Guaranty‎, and ‎‎wherever used in the Guaranty, the term “Loan” shall mean
and refer to the principal ‎amount of up to $100,000,000.


Guarantor reaffirms that its obligations under the Guaranty are separate and
distinct from Borrower’s obligations and reaffirms its waivers, as set forth in
the Guaranty, of each and every one of the possible defenses to such
obligations.


[Signature Appears on Following Page]


Signature Page to First Amendment to Revolving Loan Agreement


and Omnibus ‎Amendment to Loan Documents

--------------------------------------------------------------------------------

Loan No. ‎1013159‎






Agreed and Acknowledged:
“GUARANTOR”


RREEF PROPERTY TRUST, INC.,
a Maryland corporation






By:    /s/ James Carbone                         ‎
Name:‎    James Carbone
Title:‎    President














Guarantor Consent to First Amendment to Revolving Loan Agreement


and Omnibus ‎Amendment to Loan Documents

--------------------------------------------------------------------------------








HAZARDOUS INDEMNITOR CONSENT


As of September 27, 2016, the undersigned (“Indemnitor”) consents to the
foregoing First Amendment to Revolving Loan Agreement and Omnibus Amendment to
Loan Documents (the “Modification Agreement”) and the transactions contemplated
thereby, including, without limitation, the increase of the ‎Revolving
Commitments to $100,000,000, and reaffirms its obligations under that certain
Hazardous Materials Indemnity Agreement, dated as of March 6, 2015 (as the same
may be amended, modified, supplemented or replaced from time to time, the
“Indemnity”). Indemnitor has no defenses, set offs, counterclaims, discounts or
charges of ‎any kind against the Indemnified Parties with respect to the
Indemnity. All of the terms, ‎conditions and covenants in the Indemnity remain
unaltered and in full force and effect and are ‎hereby ratified and confirmed,
and ‎‎wherever used in the Indemnity, the term “Loan” shall mean and refer to
the principal ‎amount of up to $100,000,000.




Indemnitor reaffirms that its obligations under the Indemnity are separate and
distinct from Borrower’s obligations, and reaffirms its waivers, as set forth in
the Indemnity, of each and every one of the possible defenses to such
obligations.




[Signature Appears on Following Page]


Signature Page to First Amendment to Revolving Loan Agreement


and Omnibus ‎Amendment to Loan Documents

--------------------------------------------------------------------------------

Loan No. ‎1013159‎






Agreed and Acknowledged:


“INDEMNITOR”


RREEF PROPERTY TRUST, INC.,
a Maryland corporation






By:    /s/ James Carbone                         ‎
Name:‎    James Carbone
Title:‎    President




RPT WALLINGFORD PLAZA, LLC,
a Delaware limited liability company





By:    /s/ James Carbone
Name:    James Carbone
Title:    President




RPT TERRA NOVA PLAZA, LLC,
a Delaware limited liability company







By:    /s/ James Carbone
Name:    James Carbone
Title:    President




RPT HERITAGE PARKWAY, LLC,
a Delaware limited liability company





By:    /s/ James Carbone
Name:    James Carbone
Title:    President



[Signatures Continue on Following Page]




Hazardous Indemnitor Consent to First Amendment to Revolving Loan Agreement


and Omnibus ‎Amendment to Loan Documents

--------------------------------------------------------------------------------

Loan No. ‎1013159‎






RPT ANAHEIM HILLS OFFICE PLAZA, LLC,
a Delaware limited liability company





By:    /s/ James Carbone
Name:    James Carbone
Title:    President




RPT 1109 COMMERCE BOULEVARD, LLC,
a Delaware limited liability company





By:    /s/ James Carbone
Name:    James Carbone
Title:    President




RPT LOUDOUN GATEWAY I, LLC,
a Delaware limited liability company





By:    /s/ James Carbone
Name:    James Carbone
Title:    President




RPT ALLIED DRIVE, LLC,
a Delaware limited liability company





By:    /s/ James Carbone
Name:    James Carbone
Title:    President












Hazardous Indemnitor Consent to First Amendment to Revolving Loan Agreement


and Omnibus ‎Amendment to Loan Documents

--------------------------------------------------------------------------------








SCHEDULE 1

COMMITMENTS




Wells Fargo Bank, National Association: $100,000,000






Signature Page to First Amendment to Revolving Loan Agreement


and Omnibus ‎Amendment to Loan Documents

--------------------------------------------------------------------------------








SCHEDULE 2


REAL PROPERTY SECURITY INSTRUMENTS




SCHEDULE 2 TO FIRST AMENDMENT TO REVOLVING LOAN AGREEMENT AND OMNIBUS AMENDMENT
TO LOAN DOCUMENTS between Wells Fargo Bank, National Association (collectively
with its successors or assigns, “Administrative Agent”), and RPT 1109 Commerce
Boulevard, LLC, RPT Anaheim Hills Office Plaza, LLC, RPT Heritage ‎Parkway, LLC,
RPT Terra Nova Plaza, LLC, RPT Wallingford Plaza, LLC, RPT Loudoun Gateway I,
LLC and RPT Allied Drive, LLC‎, each a Delaware ‎limited liability company
(individually or collectively, “Borrower”), dated as of September 27, 2016.


1.
That certain Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture ‎Filing, dated March 6, 2015, executed by RPT 1109 Commerce Boulevard,
LLC, a Delaware limited liability company, as Mortgagor, in favor of
Administrative Agent, as Mortgagee, and recorded March 16, 2015, in Mortgage
Book 14240, page 311 of the County Recorder’s Officer of Logan County, New
Jersey.



2.
That certain Deed of Trust with Absolute Assignment of Leases and Rents,
Security Agreement and Fixture ‎Filing, dated March 6, 2015, executed by RPT
Anaheim Hills Office Plaza, LLC, a Delaware limited liability company, as
Trustor, in favor of Chicago Title Company, as Trustee, for the benefit of
Administrative Agent, as Beneficiary, and recorded March 18, 2015, as Instrument
No. 2015-000137413 of the County Recorder’s Officer of Orange County,
California.



3.
That certain Mortgage with Assignment of Leases and Rents, Security Agreement
and Fixture ‎Filing, dated March 6, 2015, executed by RPT Heritage Parkway, LLC,
a Delaware limited liability company, as Mortgagor, in favor Administrative
Agent, as Morgagee, and recorded March 16, 2015, as Instrument No. R2015-025510
of the County Recorder’s Officer of DuPage County, Illinois.



4.
That certain Deed of Trust with Absolute Assignment of Leases and Rents,
Security Agreement and Fixture ‎Filing, dated March 6, 2015, executed by RPT
Terra Nova Plaza, LLC, a Delaware limited liability company, as Trustor, in
favor of Chicago Title Company, as Trustee, for the benefit of Administrative
Agent, as Beneficiary, and recorded March 18, 2015, as Instrument No.
2015-0124563 of the County Recorder’s Officer of Orange County, California.



5.
That certain Deed of Trust with Assignment of Leases and Rents, Security
Agreement and Fixture ‎Filing, dated March 6, 2015, executed by RPT Wallingford
Plaza, LLC, a Delaware limited liability company, as Trustor, in favor of
Chicago Title Company of Washington, as Trustee, for the benefit of
Administrative Agent, as Beneficiary, and recorded March 17, 2015, as Instrument
No. 20150317000935 of the County Recorder’s Officer of King County, State of
Washington.



6.
That certain Credit Line Deed of Trust, Absolute Assignment of Leases and
Rents,‎ Security Agreement and Fixture Filing, dated December 21, 2015, executed
by RPT Loudoun Gateway I, LLC, a Delaware limited liability company, as Trustor,
in favor of TRSTE, a Virginia corporation, as Trustee, for the benefit of
Administrative Agent, as Beneficiary, and recorded December 23, 2015, as
Instrument No. 20151223-0084550 of the County Recorder’s Office of Loudoun
County, Virginia.





Signature Page to First Amendment to Revolving Loan Agreement


and Omnibus ‎Amendment to Loan Documents

--------------------------------------------------------------------------------

Loan No. ‎1013159‎




7.
That certain Mortgage, Absolute Assignment of Leases and Rents,‎ Security
Agreement and Fixture Filing, dated September 22, 2016, executed by RPT Allied
Drive, LLC, a Delaware limited liability company, as Mortgagor, in favor of
Administrative Agent, as Mortgagee, and to be recorded in the Office of the
Recorder of Norfolk County, Commonwealth of Massachusetts.









Schedule 2 to First Amendment to Revolving Loan Agreement


and Omnibus ‎Amendment to Loan Documents

--------------------------------------------------------------------------------








SCHEDULE 7.1(B)


ORGANIZATIONAL CHART






jhnai15020153138rreef_image2.gif [jhnai15020153138rreef_image2.gif]


Signature Page to First Amendment to Revolving Loan Agreement


and Omnibus ‎Amendment to Loan Documents

--------------------------------------------------------------------------------

Loan No. ‎1013159‎






SCHEDULE 8.22

OPERATING ACCOUNT NUMBERS


Account Name
Account Number
Bank Name
Anaheim Hills Office Plaza, a Property of RPT Anaheim Hills Office Plaza LLC
XXXX
WFB
Commerce Corner at LogistiCenter, a Property of RPT 1109 Commerce Boulevard LLC
XXXX
JP Morgan Chase
RPT Heritage Parkway LLC
XXXX
JP Morgan Chase
RPT Wallingford Plaza, LLC
XXXX
WFB
Terra Nova Plaza, a Property of RPT Terra Nova Plaza LLC
XXXX
WFB
RPT Loudoun Gateway I, LLC
XXXX
WFB
RPT Allied Drive, LLC
XXXX
WFB









Schedule 8.22 to First Amendment to Revolving Loan Agreement


and Omnibus ‎Amendment to Loan Documents

--------------------------------------------------------------------------------








EXHIBIT J


ENVIRONMENTAL REPORTS




Property State
Property Address
Report
Washington
4468 Stone Way North, Seattle
Phase I Environmental Site Assessment dated December 16, 2013 completed by
Golder Associates Inc., Project Number: 130-2488.100
California
390 & 394 East H Street, Chula Vista
Phase I Environmental Site Assessment dated September 17, 2014 completed by
ESIS, Inc. Health, Safety & Environmental Services, ESIS PROJECT NO.
00044.56.558
Illinois
9022 Heritage Parkway, Woodridge
Phase I Environmental Site Assessment dated April 11, 2013 completed by TRC
Environmental Corporation, TRC Project Number: 200761
California
160 N. Riverview Drive, Anaheim
Phase I Environmental Site Assessment dated July 1, 2014 completed by ESIS, Inc.
Health, Safety & Environmental Services, ESIS PROJECT NO. 00044.56.539
New Jersey
1101-1109 Commerce Boulevard, Logan Township
Phase I Environmental Site Assessment dated March 20, 2014 completed by
Advantage Environmental Consultants, LLC, AEC Project No. 14-048
Virginia
45245 Business Court, Sterling
Phase I Environmental Site Assessment dated November 18, 2015 completed by
Advantage Environmental Consultants, LLC, AEC Project No. 15-081R
Massachusetts
40 Allied Drive, Dedham
Phase I Environmental Site Assessment dated September 12, 2016 completed by ATC
Group Services, LLC, ATC Project No. 6000002231







Exhibit J to First Amendment to Revolving Loan Agreement


and Omnibus ‎Amendment to Loan Documents